El Juez Presidente Señor Del Toro,
emitió la opinión del
tribunal.
Este es un caso de mandamus. Lo inició Juan B. Huyke contra la Junta de Retiro de Funcionarios y Empleados Per-manentes del Gobierno Insular de Puerto Rico, alegando en su solicitud que en noviembre 28, 1929, era el Comisionado de Instrucción de Puerto Rico; que desde mayo 1, 1900, a julio 1, 1908, desempeñó el cargo de Profesor Graduado y Principal de las escuelas de la Isla; de mayo 11, 1910, a ju-lio 31,1911, el de Superintendente General de dichas escuelas; de abril 6, 1914, a enero 1, 1921, el de Sñidico de la Univer-sidad de Puerto Rico, y de octubre 3, 1921, basta principios de 1930,' el de Comisionado de Instrucción.
Que estando en servicio activo, en noviembre 26, 1929, so-licitó de la junta demandada su retiro con pensión-y le fue negado en enero 26, 1931, por estimar la junta: Io., que su cese se debió a la expiración de su término, más bien que a su renuncia; 2°., que si bien consta que prestó 26 años, 1 mes y 21 días de servicio, 6 años, 8 meses y 25 días lo fueron como miembro de la Junta de Síndicos de la Universidad, período no computable de acuerdo con la ley, quedando así reducido el término a 19 años, 6 meses y 13 días, y 3o., que abandonó su derecho al retiro por no haber cotizado al fondo de pensiones desde enero 1, 1924, a mayo de 1928, no obs-tante ser obligatoria la ley en cuanto a la cotización desde diciembre 1, 1925.
Y sosteniendo que a virtud de los hechos alegados y de acuerdo con lo prescrito en la Ley No. 104 de 1925 (pág. 949), la Junta no estuvo justificada al negarle la pensión, pidió a la corte que le ordenara que se la concediera, con los demás pronunciamientos de ley.
En su contestación la junta aceptó la verdad de los hechos alegados, pero negó que de acuerdo con los mismos y con la ley, estuviera obligada a decretar el retiro con pensión.
Sometido así el caso a la. corte de distrito, fue decidido en *211contra del peticionario qne interpuso entonces el presente re-curso de apelación.
En su opinión la corte de distrito resume el problema a resolver como sigue:
' ‘ (a) i. Es computable a los efectos de la Sección 8 de la Ley el tiempo que sirvió el peticionario a El Pueblo de Puerto Rico en un cargo no remunerado, cual es el de miembro de la Junta de Síndicos de la Universidad de Puerto Rico? Si no es computable ese tiempo, entonces el peticionario no tiene derecho al retiro que solicita por no haber prestado por lo menos veinte años de servicios que en casos de retiro voluntario exige la Sección 8 antes transcrita. Si es comp ci-table, precisa resolver la segunda cuestión levantada por la represen-tación de la Junta demandada, a saber:
“ (h) ¿Tiene derecho a pensión voluntaria un funcionario que ha servido a El Pueblo de Puerto Rico durante veinte años, pero que ha dejado de pagar durante algunos años despirés de la vigencia de la Ley, la cuota prescrita en la Sección 13 de la misma?”
Luego estudia la Ley No. 104 de 1925 en su totalidad y responde la primera pregunta formulada en la negativa, des-estimando, por -tal motivo, la solicitud, sin entrar en la con-sideración de la segunda.
En su alegato la parte apelante sostiene que la corte sen-tenciadora erró:
“1, al declarar sin lugar la solicitud de mandamus por entender que a los efectos de la See. 8 de la Ley No. 104 de 1925, y conforme a lo dispuesto por la See. 2 de la misma, no son computables los ser-vicios prestados por el demandante apelante como funcionario del Go-bierno Insular, en el desempeño de un cargo no retribuido como el de Síndico de la Universidad de Puerto Rico.
“2, al declarar que la Ley de Retiro sólo comprende a funciona-rios o empleados que hayan prestado servicios mediante retribución legal, y
“3, al basar su resolución en consideraciones de orden teórico sobre la aplicación de la Ley juzgando anticipadamente un'a situación de hecho enteramente distinta de la que ofrece el caso preciso que tuvo ante sí.”
Después argumenta de modo admirable sus señalamientos de error. Sin embargo, no obstante reconocer la fuerza de *212sus razonamientos, nos vemos obligados a decidir el recurso en contra suya.
Es cierto que al conceder la Ley No. 104 de 1925 — que es la aplicable en este caso — en su sección 8, el derecho al re-tiro voluntario a cualquier funcionario o empleado que baya prestado por lo menos veinte años de servicio, de modo, ter-minante expresa que la computación de servicios se hará de acuerdo con la sección 2 de la misma, y que la sección 2 dis-pone que “el total de tiempo de servicios que servirá de base para calcular el importe de cualquier pensión provista por esta ley, será computado desde la fecha del nombramiento original del funcionario o empleado, bien pertenezca al ser-vicio clasificado o no clasificado, incluyendo los períodos de servicios prestados en diferentes épocas y en uno o más de-partamentos u oficinas del Gobierno Insular.”
Es cierto también que la sección 1 de la expresada ley dispone que “comprenderá a todos los funcionarios o emplea-dos en el Servicio Civil clasificado y no clasificado del Go-bierno Insular de Puerto Rico, con excepción de los jueces del Tribunal Supremo, los catedráticos de la Universidad de Puerto Rico, los profesores de instrucción pública, los miem-bros de la Policía Insular y los empleados municipales.” Y que yendo a la ley que regula el Servicio Civil nos encon-tramos con que el cargo de miembro de la Junta de Síndicos de la Universidad de Puerto Rico aparece relacionado expre-samente como uno de los varios comprendidos en el servicio civil no clasificado, así:
“El Servicio Civil del Gobierno de Puerto Rico y cada subdivi-sión gubernativa del mismo se dividirá en Servicio No-Clasiñeado y Servicio Clasificado. El Servicio No-Clasificado comprenderá:
“Los miembros de la Junta de Síndicos de la Universidad de Puerto Rico. ........
Ley de Servicio Civil, Seo. 4, Leyes de 1907, p. 172.
Y es cierto, por último, que en ninguna parte de la ley *213de pensiones se excluye expresamente de sus beneficios a los ' funcionarios que prestan sus servicios sin percibir remune-ración.
Pero no obstante ser todo ello así, leyendo la ley de que se trata íntegramente, estudiando todas y cada una de sus disposiciones, habiendo en consideración no sólo el espíritu de la institución que crea si que también los medios que le otorga para llevarlo a la práctica, se llega a la inevitable conclusión de que sólo los servicios remunerados fueron los que estuvieron en la mente de la Legislatura y los que pue-den considerarse, por tanto, comprendidos dentro de las pres-cripciones de la ley.
En aquellos servicios que los ciudadanos prestan ad hono-rem, el elemento remuneración en pesos y centavos no forma parte del contrato. T si ello es así ¿cómo podría invocarse luego ese elemento como un derecho para percibir una re-muneración de tal naturaleza en forma de pensión?
Los recursos pecuniarios con que cuenta la “ Junta de Retiro” creada por la sección 16 de la Ley No. 104 de 1925, para dar cumplimiento a sus disposiciones, se derivan de los sueldos mismos de los funcionarios. Véanse las secciones 13, 14, 15, 18 y 19 de la ley. Y un cuidadoso examen de esos recursos en relación con las disposiciones de la ley relativas a los casos en que puede y debe concederse el retiro y a la cuantía de la pensión, levanta una fuerte duda de que aun aplicada estrictamente la ley al cuerpo de empleados remu-nerado y contribuyente, sean dichos recursos pecuniarios su-ficientes. Y si a esa conclusión se llega tomando en conside-ración solamente los servicios remunerados, no es posible in-terpretar la ley de manera que incluya servicios que no lo fueron y de los cuales no pudo hacerse deducción alguna para afrontar en su día el pago de la pensión.
Habiendo llegado a esa conclusión fundamental, se hace innecesario considerar las otras circunstancias que concurren en el caso del peticionario y que tomó en consideración la .junta demandada para actuar en la forma en que lo hizo.

*214
Debe declararse sin lugar él recurso y confirmarse la sen-tencia apelada.

EN MOCION DE RECONSIDERACION
Marzo 29, 1934
Se lia presentado tina moción de reconsideración prepa-rada cuidadosamente en este caso.
En nuestra opinión dijimos:
“Los recursos pecuniarios con que cuenta la ‘Junta de Retiro’ creada por la Sección 16 de la Ley No. 104 de 1925, para dar cum-plimiento a sus disposiciones, se derivan de los sueldos mismos de los funcionarios. Véanse las secciones 13, 14, 15, 18 y 19 de la ley.”
Y la verdad es que aunque nos referimos a las secciones 15 y 19 de la Ley No. 104 de 1925 (pág. 949) para completar el texto, tal como éste se encuentra redactado puede interpre-tarse como que dice que los únicos recursos con que cuenta la Junta son los derivados de las deducciones que se hacen de los sueldos de los propios empleados.
Y en la moción se sostiene con razón que no es así. La sección 19 de la propia Ley No. 104 de 1925 en efecto dispone:
“Se autoriza y se ordena al Auditor de Puerto Rico para que transfiera, a la terminación del año económico 1924-25 y de todo año fiscal sucesivo, al ‘Pondo de Retiro de Empleados del Servicio Civil de Puerto Rico — Pondo de Depósito,’ el treinta (30) por ciento de todos los sobrantes de cada año económico que resultaren en las asignaciones de sueldos de cargos comprendidos dentro de esta Ley; Disponiéndose, que los sueldos sobrantes por concepto de plazas su-primidas por innecesarias, no serán contados para el tanto por ciento a que se refiere esta sección.”
Habiéndose enmendado dicha sección en 1928 y en 1933 en que quedó redactada como sigue:
“Sección 19. — Empezando en el año económico 1933-34 y con-tinuando en los años sucesivos, se faculta al Tesorero de Puerto Rico y por la presente se le ordena separar e ingresar en el Pondo de Retiro de Empleados del Servicio Civil de Puerto Rico, Pondo de Depósito, a medida que se vayan recaudando, los intereses sobre, fondos en depósito del Gobierno Insular en los bancos depositarios *215Tiasta la suma de cincuenta mil (50,000) dólares; Disponiéndose, que el Tesorero de Puerto Rico queda autorizado y ordenado por la presente a ingresar al referido Fondo de Retiro, al comienzo de cada año económico, la cantidad por esta Ley asignada, sin que baya nece-sidad de una nueva autorización de la Asamblea Legislativa de Puerto Rico; Disponiéndose, además, que la Junta de Retiro de los Empleados del Gobierno Insular rendirá anualmente antes del co-mienzo de la sesión legislativa, un informe completo de todas las pensiones concedidas y que de abora en adelante se concedan de acuerdo con esta Ley, para conocimiento y acción de la Asamblea Legislativa de Puerto Rico.”
Tal aclaración no destruye, al contrario, refuerza la con-clusión a que en nuestra opinión llegamos en el pasaje indi-cado, a saber: que un cuidadoso examen de los recursos con que cuenta la Junta en relación con las obligaciones que la misma debe cubrir, levanta una fuerte duda de que aun tomando sólo en consideración el cuerpo de empleados remu-nerado, sean dichos recursos suficientes. La experiencia se está encargando de demostrar que no se trata de una duda, sino de una realidad.
Reconoce al parecer él apelante la fuerza del razonamiento básico de nuestra decisión, pero insiste en que si bien podría aplicarse a servicios no remunerados a partir de la vigencia de la ley, aplicado a servicios prestados con anterioridad, resulta notoriamente injusto, porque para nada se tuvo en cuenta la remuneración de esos servicios anteriores para la formación del fondo con que habría de satisfacer la Junta las pensiones de los empleados que se fueran retirando.
Seguramente que a no haberse tomado en consideración ese elemento es que obedece en gran parte la quiebra de la ley, y no deben las cortes agravar por una interpretación liberal una situación de suyo seria. Además, esa cuestión no está ante nosotros. Lo que decidimos fue que los servicios que se prestan ad hcmorem son algo aparte que si desde 'un principio se excluyó de toda relación con pesos y centavos, debe continuar así hasta el fin. Sería a nuestro juicio des-naturalizar la ley, el injertar en ella esa clase de servicios. *216Y en cuanto a ese aspecto de la cuestión, que es el fundamental, no nos lia convencido la moción de reconsideración de que estemos equivocados.

Siendo ello así, la moción debe ser declarada sin lugar.